OPINION OF THE COURT
PER CURIAM:
This is an appeal from a denial, after a counselled evidentiary hearing, of the petition of appellant James Miles for relief under the Post Conviction Hearing Act. Appellant contends that trial counsel was ineffective (1) for failing to object to allegedly prejudicial remarks of the prosecutor; (2) for failing to challenge appellant’s pretrial statements on the ground of unnecessary delay, see Commonwealth v. Futch, 447 Pa. 389, 290 A.2d 417 (1972); (3) for making remarks to the jury allegedly indicative of counsel’s “siding” more with the Commonwealth than with appellant, and (4) for conceding the credibility of the police officer who had taken appellant’s pretrial statements. Our review of the record convinces us that appellant has failed to demonstrate that counsel’s strategy lacked a reasonable basis designed to effectuate appellant’s interests. Thus appellant is not entitled to relief. See Commonwealth ex rel. Washington v. Maroney, 427 Pa. 599, 235 A.2d 349 (1967).
Order affirmed.